Citation Nr: 1217022	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status post operative L5-S1 disc herniation. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for sciatica, left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to the      benefits sought. 

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned, a transcript of which is of record.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.


FINDING OF FACT

The Veteran does not have additional disability of his lumbar spine, or his left lower extremity, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable. 


CONCLUSION OF LAW

Compensation for a disability of the lumbar spine, and left lower extremity, as a result of VA treatment in 2003, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that he incurred additional and permanent disability to his low back and left lower extremity as a result of April 2003 low back surgery at the Wichita VAMC, to include failure to remove a disc fragment.  Specifically, the Veteran asserts the following: at the time of his April 2003 surgery, he had a fragment of disc ventral to his S1 nerve root that VA failed to identify and remove.  This operation was prematurely terminated because he stopped breathing mid-surgery due to then-undiagnosed sleep apnea.  He was told that he would therefore require additional surgery in the near future.  However, he was subsequently told that no additional surgery was planned or contemplated.  He asserts, in part, that following his April 2003 surgery VA failed to obtain an MRI or other diagnostic imaging which would have revealed the presence of a disc fragment until February 2007, and that this failure resulted in additional injury to his low back and left lower extremity.  

In a statement, dated in May 2010, the Veteran described some of the circumstances surrounding his April 2003 back surgery.  He stated the following: during the procedure he woke up halfway through the surgery when the anesthesia had worn off, and at this time was in a tremendous degree of pain, which was only over some time alleviated with administration of morphine.  The operating surgeon later informed the Veteran and his parents that they had to take the Veteran off the anesthetic during the actual procedure because of an episode where he had stopped breathing from the medication.  The operating surgeon instructed the Veteran to return in two months to schedule another operation because he could only complete half the procedure.  When the Veteran returned in two months, the operating physician appeared confused, and informed the Veteran this time that he had completed the surgery.  When after several weeks the pain returned in the lower back and left lower extremity, the Veteran sought further evaluation at the VA hospital and had a CT scan performed which showed the nerves on the left side of the spinal cord swollen to three times the size of those on the right side.  Several months later, the Veteran had an MRI done which showed a remaining sliver of herniated disc protruding into 99 percent of the nerve almost severing the nerve.  As a result, the Veteran had the August 2007 operation to correct the results of the previous procedure. 

In a February 2008 statement, the Veteran's mother essentially stated that after the Veteran's 2003 surgery, the operating physician had informed them that opening from which the surgery was performed was so swollen that he was not sure everything was done, and that the Veteran would have to return when the swelling went down.  When the family returned, the physician informed them that there must have been a misunderstanding, the Veteran did not need another back operation.  She further recalled that the Veteran underwent a second surgery in 2007, during which a great deal of scar tissue and bone fragments from the first surgery were removed.  

In a February 2008 statement, the Veteran's father indicated he recalled that after the 2003 operation, the surgeon told the family that he could not get the problem area all out, and that there were some fragments left in, and due to swelling he could not complete the surgery.  They were told to return in six to eight weeks, but when they did the neurosurgeon would not do anything more other than prescribe more pain medicine.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.358(a) (2011).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In March 2003 the Veteran sought treatment for severe low back pain at the VA Medical Center in Wichita, Kansas.  A March 2003 MRI (magnetic resonance imaging study) showed lumbar spondylosis from L3-L4 through L5-S1, as well as a left lateral disc protrusion at the L5-S1 level that indented the ventral thecal sac and narrowed the left neural foramen.  VA health professionals interpreted the MRI as showing a bulging disc at L5-S1, but no herniation; however, the Veteran contended that a private CT scan showed herniation.  A Joplin CT (computerized tomography) scan was noted to show herniated discs at L3-4, L4-5, and L5-S1. In mid-March 2003, the treatment plan was for an epidural block, with surgical intervention being reserved for debilitating chronic pain or neurologic deficit.  Shortly thereafter, however, the Veteran requested surgery, and one was scheduled on a non-emergent basis.  In early April 2003, the Veteran presented with severe back pain and left side foot and leg pain, and requested to have the surgery done as soon as possible.  A few days later, the Veteran declined the opportunity to take epidural steroids as a less invasive treatment measure.  That same month, the Veteran underwent a lumbar laminectomy of the left L5 lamina.  There was evidence of L5-S1 disc herniation and several extruded bone fragments were removed.  Prior to the surgery, the Veteran completed an informed consent form, which indicated his awareness of the risks and benefits of the procedure, as well as alternative therapies available.  Those items listed as "risks" included nerve damage, major loss of blood, infection, and incomplete relief of preoperative pain. 

The procedure in issue was completed on April 15, 2003, with no documented report of any operative complications.  The operative report indicates in relevant part that the procedure revealed disc herniation and that several extruded fragments which were removed.  The major portion of the herniated disc itself was then removed.  The following day, no complications were noted.  The Veteran was recommended to progressively increase his activities as tolerated, and return for follow-up in one week, after which the decision whether to return to work would be made.  In late April 2003, on follow-up evaluation, the Veteran felt "pretty good" overall, though he continued to have a lot of pain, moderate to severe.  When seen the following month, the Veteran had done well, but he had residual pain in the left foot, which was slowly improving.  

The Veteran returned to the VAMC with acute low back pain in January 2004.  At that time, the impression given was of low back pain secondary to "failed" lumbar discectomy.  In February 2004, the Veteran underwent a lumbar epidural steroid injection, which was repeated several times over the next few months. 

Reports, dated in 2007 and thereafter, show the following: in approximately February 2007, the Veteran sought a second opinion for his treatment regimen through the Fayetteville VAMC.  In February 2007 an MRI was obtained.  An April 2007 treatment record indicates that the February 2007 MRI showed persistent narrowing of the left L5-S1 neural foramen that was either due to scar tissue or a persistent disc fragment.  The Veteran was informed of the evidence of residual foraminal narrowing, and he was offered re-exploration of that foramen to remove whatever may be compressing the nerve.  He was cautioned that given the duration of his symptoms he might not have full pain relief from the procedure, and that there were risks with any "re-do" surgery.  A June 2007 treatment report notes that there were no anesthetic complications during his first surgery; however, it notes that he was "coded in middle of surgery [need records from hospital to find out exactly what happened]."  A June 2007 treatment report notes that the anesthetic record had been received from Kansas City (i.e., custodian of the Wichita VAMC's records) from his April 2003 operation, which showed that no significant intra-operative events or drug reaction was noted, and that there was an atraumatic intubation, but that the anesthesiologist had spoken to the Veteran and the surgeon and that the surgery would proceed.  A July 2007 treatment record indicates that examination of the February 2007 MRI did not clearly show evidence of a persistent disc fragment.  In August 2007, the Veteran underwent a left L5-S1 micro hemilaminectomy, discectomy, and excision of scar tissue.  The August 2007 surgery report noted the excision of considerable scar tissue, as well as removal of a small fragment of disc ventral to the S1 nerve root.  The post-operative diagnosis was left L5-S1 herniated nucleus pulposis, scar tissue.  There were no operative complications, and the recovery process was uneventful.  However, a few months thereafter, the Veteran returned with continued lower back pain.

In May 2008, a medical opinion was issued that was signed by two VA physicians.  The opinion indicates that the Veteran's records the available images had been reviewed.  The report concludes that there was not any evidence of substandard care on the part of surgeon or the treating VA facility.  The opinion states that there was no evidence in the medical record to support the Veteran's claim that his surgery was aborted prematurely, or any mention of any additional surgery that was supposedly planned.  The opinion states that the care the Veteran received both pre-operatively and post-operatively was appropriate and met the standard of care.  It was felt that the Veteran should have had a trial of epidural steroids prior to planning any surgery, but apparently these were offered and the Veteran declined.  Additionally, there was no evidence of disk material that was left behind.  After any discectomy there was scarring around the nerve root and findings noted in subsequent MRIs demonstrated this.  There were problems accessing the MRI performed in February 2007, so this study could not be completely viewed.  However, this had little impact on his opinion, as there were subsequent MRIs available.  The opinion states that unfortunately the Veteran had had a poor outcome, but this could not be directly related to any negligence or substandard care. 

A VA neurological evaluation report, dated in July 2009, from Dr. V.B.R., shows that he stated the following: on first seeing the Veteran in 2007, the Veteran had appeared to have had some dense epidural scarring but also a possible recurrent herniated disc.  After the second operation of August 2007, the Veteran's pain was only transiently helped, and he still had the hyperpathic pain.  As a treatment modality, the neurologist indicated that a spinal cord stimulator was possible, and although salvage surgery with removal of the facet and pedicle screws could be considered, usually after a two-time bad result and the neuropathic element to the pain, the physician was not sure that facet surgery was going to be successful.  The Veteran continued to undergo evaluation by this neurologist.  A June 2010 report from Dr. V.B.R. shows that he stated that what the Veteran experienced appeared to be neuropathic pain, not mechanical pain.  The recent MRI did show some encasement of the nerve and a thickening of the S1 root.  While during the last operation (from 2007) the surgeon had removed a recurrent disc fragment, there now was no recurrent herniated disc.  

A September 2010 neurological consultation written by a different physician contains an assessment of lumbar spondylosis with L5-S1 degenerative disc disease and stenosis, with questionable radiculopathy.  The Veteran was noted to have had two "failed" back surgeries. 

In December 2010, based on the Veteran's representations to Dr. V.B.R., Dr. V.B.R. stated, "The problems probably started with the first operation, which had very mysterious circumstances."  Dr. V.B.R. indicates that the Veteran's MRI showed that he had a thickened S1 nerve root that was encased in scar tissue and a diffuse annular bulge and osteophyte complex, bilateral facet ligament hypertrophy.  Dr. V.B.R. concluded, "I do think it is due to the bad results from the first operation with continued aggravation by the new recurrent disc."  

In January 2012, the Board requested a medical opinion addressing the Veteran's claim from a specialist within the VHA.  The Board requested that an opinion be provided as to:

Did the Veteran sustain additional disability to his low back and/or left lower extremity that was at least as likely as not (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of any VA medical facility in furnishing medical treatment or failing to furnish medical treatment, on or after the April 2003 surgery; or (b) due to an event not reasonably foreseeable.  

In your opinion, please specifically discuss the Veteran's argument that a disc fragment was left in his spine after his April 2003 surgery, and that VA failed treat such a fragment, to include by failing to perform additional surgery, and/or by failing to obtain MRI, CT, or other diagnostic imaging in the years following the Veteran's April 2003 surgery (until February 2007), and any other incidents or other occurrences deemed relevant to the foregoing.  

In addition, please discuss the April 2008 VA medical opinion, and the December 2010 VA treatment record of Dr. V.B.R., with specific emphasis as to the standard of care provided by VA in the April 2003 surgery and thereafter, as it relates to the Veteran's low back and left lower extremity problems.  

In an opinion dated that same month, the responding specialist, a VA staff neurologist, Dr. M.S., indicated that she had reviewed the claims file.  She states the following:

1)  In my opinion, appellant [referring to the Veteran] received [the] standard level of care.  Surgery done in April 2003 was appropriate.  It is less likely than not (50/50) probability that there was any negligence on the part of VA.  It is not uncommon to develop the scar tissue several years or even several months after surgery.  Review of the records does not show any evidence of appellant having complications during anesthesia.  Appellant's persistent symptoms a few months after the surgery are less likely than not due to sub-standard care given by the VA facility.  It is less likely than not (50/50) probability that appellant sustained additional injuries to his back and lower extremity as a result of his back surgery.

2)  I fully agree with the VA medical opinion given in April 2008.  There is no evidence of substandard care by the VA facility.  Back surgery does not always have 100 percent success rate, even in the best teaching medical centers.  The appellant's first back surgery in April 2003 obviously did not alleviate his symptoms except for a brief period.

3)  The discussion by Dr. V.B.R. in his December 2010 note was reviewed.  Appellant had thickened S1 root which was encased in scar tissue.  In my opinion, it is not always easy to completely clear the bony disc fragment and the scar tissue.  It is less likely than not (50/50) that there was any negligence on the part of the VA.  These are the usual complications of any back surgery.  It is my opinion that it is not due to any substandard care rendered by the VA facility. 

In February 2012, the appellant was provided with a copy of the January 2012 VHA opinion, and he was informed that he had 60 days to review the opinion and send any additional evidence or argument.  38 C.F.R. § 20.903 (2011).  There is no record of a response.  In April 2012, a brief was received from the Veteran's representative.  Accordingly, no further development is required.  See 38 C.F.R. §§ 20.900(c), 20.901, 20.903 (2011). 

The Board finds that the claims must be denied.  The appellant's back surgery in April 2003 does not appear to have alleviated his symptoms, except for the first few months.  He underwent a second back surgery in 2007, which involved excision of "considerable scar tissue," as well as removal of a small fragment of disc ventral to the S1 nerve root.  Even assuming that additional disability is shown,
it is not shown that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  In this regard, the Veteran's informed consent is shown to have been obtained, and there is no assertion that the procedures at 38 C.F.R. § 17.32 were not satisfactorily complied with.  See 38 C.F.R. § 3.361.  The informed consent form specifically states that the risks of surgery included an incomplete relief of preoperative pain.  Furthermore, the claims file includes two competent opinions against the claim.  In particular, the January 2012 VHA opinion shows that a neurologist concluded that it is less likely than not that the Veteran sustained additional injuries to his back and lower extremity as a result of his back surgery, that his symptoms are due to sub-standard care given by VA, or that there was any negligence on the part of VA.  The neurologist explained that it is not uncommon to develop the scar tissue several months or years after surgery, and that a review of the records does not show any evidence of appellant having complications during anesthesia.  This opinion is considered highly probative, as it indicates that it is based on a review of the Veteran's C-file, and as the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the May 2008 opinion, signed by two VA physicians, is also shown to have been based on a review of the Veteran's C-file, and it is also competent evidence against the claim.  In fact, the January 2012 VA neurologist stated that she fully agreed with this opinion.  As a final matter, the Board has considered the reports from Dr. V.B.R.  However while Dr. V.B.R. states that the Veteran's condition was "due to the bad results from the first operation with continued aggravation by the new recurrent disc," nowhere does he assert that there was any instance of faulty medical care, or negligence, by VA.  In summary, any increase in the Veteran's lumbar spine and left lower extremity disabilities are not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that he has either of these disabilities that were proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claims, and compensation for a lumbar spine disability, and a left lower extremity disability, under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal. 

With respect to the Veteran's own contentions, and the lay statements, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are based on the contentions that the Veteran has a lumbar spine disability, and a left lower extremity disability, for which compensation is warranted under 38 U.S.C.A. § 1151.  In this case, the lay statements are not competent evidence as to negligence.  Layno.  In addition, when the Veteran's medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions, and the lay statements, to the effect that the Veteran has the claimed disabilities for which compensation is warranted under 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  Two medical opinions have been obtained.  In April 2011, the Veteran was afforded a hearing.  Although the Veteran is apparently receiving disability benefits from the Social Security Administration (SSA), and although the SSA's full reports may not be of record, no additional development is warranted.  The relevance of the SSA's records were discussed in detail at the Veteran's hearing.  At that time he stated that the SSA's decision was based on VA records which are already of record.  Nevertheless, it was agreed that the record would be held open for 60 days in order for the Veteran to submit the SSA's records.  In June 2011, the Veteran's representative submitted SSA records, together with VA and non-VA treatment reports that were presumably part of the basis for the SSA's decision, dated between 2003 and 2006.  This evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


